Citation Nr: 1047302	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-26 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as 
secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel






INTRODUCTION

The Veteran, who is the Appellant in this case, had active 
service from February 2004 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

Regarding the claim of entitlement to service connection for 
sleep apnea, the Veteran's service treatment records demonstrate 
no reports of sleep apnea but do note complaints for allergies 
and respiratory problems.  During service the Veteran also 
reported symptoms that included still feeling tired after 
sleeping.  See July 2005 Post-Deployment Health Assessment.  
While there are no service treatment records showing pertinent 
findings addressing either sleep apnea or the Veteran's sleep 
habits, a lay person can offer an opinion as to whether he 
experienced fatigue after sleeping.  The Veteran is also 
currently service connected for allergic rhinitis with sinusitis.  

A November 2008 sleep study resulted in a diagnostic impression 
of moderate sleep related respiratory impairment with mild oxygen 
desaturations (90 percent), with mild snoring, and disrupted 
sleep architecture due to some degree of arousal after each 
event.  Elsewhere on the study is an indication that the 
diagnostic classification was obstructive sleep apnea syndrome.  
The recommendations also included an ear, nose, and throat 
(E.N.T.) consultation, and to follow up in no more than two 
weeks.  The follow up treatment records, if any, are not part of 
the record. The November 2008 private examiner does not give an 
opinion on the etiology of the diagnosed obstructive sleep apnea.

Where, after a review of the available evidence, VA determines 
that the evidence of record does not contain competent medical 
evidence to decide the claim and indicates that the claimed 
disability or symptoms may be associated with a veteran's service 
or a service-connected disability, a veteran must be provided 
with a medical examination.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. 
§ 3.159 (2010); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
It should be noted that, in order for an examination to be 
provided, the record must only meet the low threshold of 
"indicat[ing]" that there "may" be a nexus between a current 
disability and service,.  See McClendon, 20 Vet App. at 83.

In this case, the claims file does not include an adequate 
medical opinion addressing whether sleep apnea is related to 
service or to any of the service-connected disabilities, 
including service-connected allergic rhinitis with sinusitis.  
There is insufficient medical evidence to determine whether the 
Veteran's sleep apnea is related to service or to one of the 
service-connected disabilities, specifically allergic rhinitis 
with sinusitis.  For these reasons, the Board finds that the 
Veteran should be afforded a new VA examination in order to 
obtain an opinion as to whether the sleep apnea was incurred in 
or aggravated by service or is proximately due to or aggravated 
by service-connected disabilities.  

The Board also notes that, while the Veteran was provided with 
notice under the Veterans Claims Assistance Act of 2000 (VCAA) 
with regard to establishing service connection on a direct basis, 
he was not provided with notice of what type of information and 
evidence is needed to substantiate his claim for service 
connection for sleep apnea on a secondary basis.  Thus, on 
remand, the RO/AMC should provide corrective VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that advises 
the Veteran about what is needed to 
substantiate a claim for secondary service 
connection with respect to the claim for 
service connection for sleep apnea.

2.  After the above has been completed, the 
Veteran should then be scheduled for a VA 
examination.  The examiner is requested to 
review the different diagnostic impressions 
in the November 2008 private sleep study and 
comment on whether this represents a final 
diagnosis of obstructive sleep apnea.  

The examiner should also offer the following 
opinions:

a)  Is it at least as likely as not (50 
percent probability or greater) that the 
Veteran has sleep apnea which had its 
onset during service or is related to 
service?

b)  Is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's sleep apnea is proximately due 
to or was aggravated by any of his 
service-connected disabilities, 
specifically allergic rhinitis with 
sinusitis?  The examiner should identify 
the baseline level of severity of the 
sleep apnea prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the 
increase in severity of the sleep apnea is 
due to natural progress, the examiner 
should identify the degree of increase in 
severity due to natural progression.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
VA examiner for review of the case.  The VA 
examiner should also request a history from 
the Veteran.  A notation to the effect that 
the record review and history took place 
should be included in the report of the 
examiner.

A rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.  If an opinion cannot be rendered 
without resorting to speculation, the examiner 
should explain why it would be speculative to 
respond.

3.  After completion of the above development, 
the  claim for service connection for sleep 
apnea, including as secondary to service-
connected disabilities, should be 
readjudicated.  If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and should 
be given an opportunity to respond.

The purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition of 
the claims in question as a result of this action.  The Veteran 
has the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The Veteran is advised to appear and 
participate in any scheduled VA examination, as failure to do so 
may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


